DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 06/23/2021, the status of the claims are: claims 1-16 and 19-20 are pending; claims 17-18 have been previously cancelled; and, claims 1, 2, 4, 8, 13, 16, and 20, have been amended.

Response to Arguments
Applicant’s arguments, see Claim Rejections Based on 35 U.S.C. § 112, filed 06/23/2021, with respect to claims 1, 7, and 13, have been fully considered and are persuasive.  The 35 U.S.C. § 112 Rejection of claims 1, 7, and 13, has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for traffic/application metering using a VPN in a Bring Your Own Device (BYOD) network environment. Each of the Independent claims [Enter the Number for the Independent Claims] contains features 
A close prior art reference Hogan et al. (US 2015/0109967 A1) describes a server computing device may be deployed in telecommunication signaling network and configured to communicate with a subscriber profile repository, policy management component, a charging component, and/or other components in the network to intelligently determine whether a user equipment device should receive/use a service via a communication tunnel, to authorize and/or create a communication tunnel between a user equipment device and a tunnel termination function component, and to implement policy charging rules for the use of the service via the communication tunnel. 
The communication tunnel may carry a portion or a segment of a data flow for a specific service (or a portion of the communication link) between the user equipment device and a destination component. The server computing device may be configured to authorize/create different communication tunnels for different services and to implement different policy charging rules for different tunnels.
While the disclosure of Hogan teaches using a VPN in a BYOD network that authorizes and/or creates communication tunnels between a user equipment device and tunnel function component. It does not disclose and/or render obvious a VPN starter engine installed on a mobile device which is configured to determine the connection state of the device as being either cellular or non-cellular and in determination of that creating a communication tunnel for an app in a cellular connection and to not create a communication tunnel when the mobile is in non-cellular connectivity. 

While the disclosure of Shim teaches a method for generating billing according to transmission or reception, it does not disclose and/or render obvious a VPN starter engine installed on a mobile device which is configured to determine the connection state of the device as being either cellular or non-cellular and in determination of that creating a communication tunnel for an app in a cellular connection and to not create a communication tunnel when the mobile is in non-cellular connectivity.
Another prior art reference, Wood (US 2014/0366120 A1) discloses systems and methods utilizing application-specific access to a virtual private network ("VPN"). A method may comprise receiving, from an application executing on a device, a request for a network data flow to a private network, comparing identification information associated with the application against a set of rules stored on a memory of the device, wherein the set of rules identifies conditions for the application to be authorized to access the private network, and establishing a connection for the network data flow 
	While the disclosure of Wood teaches a method for allowing an application VPN access based upon a set of rules, it does not disclose and/or render obvious a VPN starter engine installed on a mobile device which is configured to determine the connection state of the device as being either cellular or non-cellular and in determination of that creating a communication tunnel for an app in a cellular connection and to not create a communication tunnel when the mobile is in non-cellular connectivity.
	A final prior art reference Tse et al. (US 2013/0219465 A1) discloses a user equipment comprising a personal and corporate domain for the purpose of application metering and billing via a VPN. Tse further discloses restricting access to a profile for each connection interface on the mobile device to only a subset of applications based on the mode associated with the profile.
	While the disclosure of Tse discloses a mobile device which has two operable domains for personal and corporate, and further discloses a VPN client determining if an interface is suitable for VPN connection, it doesn’t disclose and/or render obvious a VPN starter engine installed on a mobile device which is configured to determine the connection state of the device as being either cellular or non-cellular and in determination of that creating a communication tunnel for an app in a cellular connection and to not create a communication tunnel when the mobile is in non-cellular connectivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411